                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SAMANTHA RAJAPAKSE,

             Plaintiff,                               Case No. 17-cv-12970
v.                                                    Hon. Matthew F. Leitman

CREDIT ACCEPTANCE CORP., et al,

          Defendant.
_______________________________________/

   ORDER (1) OVERRULING PLAINTIFF’S OBJECTIONS (ECF #140)
 TO THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
        (ECF #136), (2) ADOPTING THE MAGISTRATE JUDGE’S
       RECOMMENDED DISPOSITION (ECF #136), (3) GRANTING
   DEFENDANTS’ MOTION TO DISMISS (ECF #123), (4) DISMISSING
 PLAINTIFF’S FIRST AMENDED COMPLAINT (ECF #41), (5) DENYING
 PLAINTIFF’S REMAINING MOTIONS AS MOOT (ECF ##119, 127, 129,
  134, 139), AND (6) CERTIFYING THAT AN APPEAL COULD NOT BE
                         TAKEN IN GOOD FAITH

      Plaintiff Samantha Rajapakse, proceeding pro se and in forma pauperis, brings

this action against Credit Acceptance Corporation (“CAC”) and several individual

defendants who are allegedly associated with CAC. Rajapakse’s pleadings and

claims are not easy to understand. Her claims appear to arise out of a vehicle retail

installment contract (“RIC”) that Rajapakse entered into when she purchased a 2007

Chevrolet Trailblazer. The RIC listed CAC as an assignee, and it appears that the

RIC was assigned to CAC when Rajapakse purchased her vehicle. Rajapakse seems

to allege that her vehicle came with a service warranty; that service facilities refused


                                           1
to honor the warranty; and that CAC still required her to pay for the warranty and to

pay the installment payments under the RIC even though the warranty was not being

honored. Rajapakse’s First Amended Complaint (ECF #41) appears to assert claims

against the Defendants under a number of federal statutes, including the Fair Credit

Reporting Act, the Truth in Lending Act, the Fair Credit Billing Act, the Fair Debt

Collection Practices Act, and the Magnuson-Moss Warranty Act.

      The assigned Magistrate Judge has issued a Report and Recommendation in

which she recommends that the Court grant the motion to dismiss filed by

Defendants, dismiss all of Rajapakse’s claims, and deny as moot Rajapakse’s motion

for summary judgment and her other remaining motions (the “R & R”). (See ECF

#136.) Rajapakse has filed objections to the R & R (the “Objections”). (See ECF

#140.)

      The Objections contain baseless attacks on the ethics and impartiality of the

assigned Magistrate Judge.      Rajapakse leaps to the erroneous conclusion that

because the Magistrate Judge has made rulings adverse to her, the Magistrate Judge

must be biased and dishonest. She has made similar meritless and unsupported

attacks on the Magistrate Judge in earlier filings. (See, e.g., Motion for Recusal, ECF

#51 at Pg. ID 443-46; Motion for Recusal, ECF #101 at Pg. ID 766-70; Motion for

Discovery, ECF #139 at Pg. ID 1148-53.) In the Objections, Rajapakse even




                                          2
suggests that the Magistrate Judge committed “perjury” in one of the Magistrate

Judge’s rulings. (Objections, ECF #140 at Pg. ID 1173-74.)

      This is not the first time that Rajapakse has hurled groundless allegations of

misconduct at a federal judicial officer who has ruled against her. As United States

District Judge John T. Fowlkes, Jr., said when he dismissed another action filed by

Rajapakse:

      Plaintiff’s filings primarily attack the integrity of this Court without
      going into the substance of the case at hand. There is no basis for
      Plaintiff to claim that this Court has at any time disadvantaged her
      based on her race, socioeconomic status, or pro se status. Nor has this
      Court ever lacked impartiality in this matter. The dismissal of this claim
      is completely a function of poor pleading and lack of merit.

Rajapakse v. Wells Fargo Home Mortgage, 2015 WL 4164172 at * 4, n.1 (W.D.

Tenn., July 9, 2015). Judge Fowlkes deemed Rajapakse’s filings so abusive that he

enjoined her from filing future pro se actions in the Western District of Tennessee

without first obtaining leave of court. See Rajapakse v. Wells Fargo Home

Mortgage, W.D. Tenn., Case No. 15-02216 at Dkt. No. 52. In other federal civil

actions that Rajapakse has filed pro se, she has attacked the impartiality of the

presiding federal judicial officers in motions for recusal that did not warrant relief.1



1
 See, e.g., Reed-Rajapakse v. Memphis Light Gas and Water, W.D. Tenn. Case No.
12-02807 at Dkt. No. 59 (motion for recusal) and Dkt. No. 61 (order denying motion
for recusal); Rajapakse v. Baker Donelson Bearman Caldwell & Berkowitz, P.C., et
al., W.D. Tenn. Case No. 13-02328 at Dkt. No. 11 (motion for recusal) and Dkt.
No. 15 (order denying motion for recusal).

                                           3
      Like her filings in the civil action before Judge Fowlkes, Rajapakse’s

Objections – to the extent that they move beyond the personal attacks on the

Magistrate Judge in the instant case – are largely “incomprehensible.” Rajapakse v.

Wells Fargo Home Mortgage, 2015 WL 4164172 at *4, n.1. Moreover, Rajapakse

does not address the bases on which the Magistrate Judge recommended dismissal.

Rajapakse has not even come close to showing that the Magistrate Judge erred in

any way. Accordingly, the Court OVERRULES the Objections (ECF #140),

ADOPTS the Magistrate Judge’s recommended disposition (ECF #136 at Pg. Id

1126), GRANTS Defendants’ motion to dismiss (ECF #123), DISMISSES

Rajapakse’s First Amended Complaint (ECF #41) with prejudice, DENIES AS

MOOT all of Rajapakse’s remaining motions (ECF ##119, 127, 129, 134, 139), and

CERTIFIES that AN APPEAL CANNOT BE TAKEN IN GOOD FAITH.

                                         I

      Where a party objects to a portion of a Magistrate Judge’s Report and

Recommendation, the Court reviews that portion de novo. See Fed. R. Civ. P.

72(b)(3); Lyons v. Comm’r of Soc. Sec., 351 F. Supp. 2d 659, 661 (E.D. Mich. 2004).

The Court has no duty to conduct an independent review of the portions of a Report

and Recommendation to which a party has not objected. See Thomas v. Arn, 474

U.S. 140, 149 (1985).




                                        4
                                          II

      Before turning to the R & R and the Objections, the Court wishes to address

Rajapakse’s repeated claim that the Magistrate Judge failed to account for her status

as a pro se litigant and held her to unfair standards. These claims have no merit.

The Magistrate Judge continually recognized the appropriate legal standard to be

applied to Rajapakse given her pro se status.2 Furthermore, on several occasions the

Magistrate Judge advised Rajapakse that the Court’s pro se clinic was available to

assist. (See, e.g., Order, ECF #118 at Pg. ID 906.) And the Magistrate Judge even

attempted to appoint counsel for Rajapakse (see, e.g., Notice Regarding

Appointment of Counsel, ECF #87; Order Conditionally Appointing Counsel, ECF

#99) – something that is rarely done in civil cases – but Rajapakse declined the offer.

(See Motion to Withdrawal Counsel, ECF #113.) Simply put, Rajapakse was held

to the proper standard and offered more help than most pro se litigants. She has no

basis on which to complain about her treatment.




2
  See, e.g., the R & R, ECF #136 at Pg. ID 1112 (stating that “in view of Rajapakse’s
status as a pro se litigant, the Court permits some leeway in evaluating her filings”
and applies a “less stringent standard”); Report and Recommendation, ECF #57 at
Pg. ID 497 (making same point); Order, ECF #69 at Pg. ID 573 (making same point);
Order, ECF #118 at Pg. ID 907 (making same point).

                                          5
                                         III

                                         A

      In the R & R, the Magistrate Judge first recommended that the Court dismiss

Rajapakse’s claim under the Magnuson-Moss Warranty Act (MMWA) for lack of

subject matter jurisdiction. (R & R, ECF #136 at Pg. ID 1114-15.) Rajapakse does

not address this basis for dismissal in the Objections. Instead, she attempts to make

other points about her claim under the MMWA. But since Rajapakse has not shown

any error in the Magistrate Judge’s conclusion that the Court lacks subject matter

jurisdiction over the MMWA claim, Rajapakse’s other observations about that claim

are beside the point. Accordingly, to the extent that the Objections contain any

objections to the Magistrate Judge’s recommendation that the Court dismiss the

MMWA claim, those objections are OVERRULED.

                                         B

      The Magistrate Judge recommended that the Court dismiss Rajapakse’s Truth

in Lending Act (TILA) claim as time-barred under the applicable statute of

limitations. (R & R, ECF #136 at Pg. ID 1115-16.) In the Objections, Rajapakse

does not attempt to show any error in the Magistrate Judge’s analysis on this point.




                                         6
Instead, she attempts to make other observations about her TILA claim.3 But since

Rajapakse has not shown any error in the Magistrate Judge’s conclusion that the

TILA claim is time-barred, Rajapakse’s other observations about that claim are

beside the point.   Accordingly, to the extent that the Objections contain any

objections to the Magistrate Judge’s recommendation that the Court dismiss the

TILA claim, those objections are OVERRULED.

                                         C

      The Magistrate Judge recommended that the Court dismiss Rajapakse’s claim

under the Fair Credit Billing Act (FCBA) on the ground that the FCBA does not

apply to Rajapakse’s car loan. (Id. at Pg. ID 1116-17.) It appears that Rajapakse

may have attempted to address this portion of the R & R in her Objections.

(Objections, ECF #140 at Pg. ID 1184-85.) But Rajapakse’s discussion of the FCBA

is incomprehensible and is not supported by a citation to any case law. (See id.)

Accordingly, to the extent that the Objections contain any objections to the

Magistrate Judge’s recommendation that the Court dismiss the FCBA claim, those

objections are OVERRULED.


3
  Rajapakse notes – without any argument or analysis – that she previously filed
another action in this Court against CAC. (Objections, ECF #140 at Pg. ID 1183.)
The Magistrate Judge acknowledged the filing of the prior action and explained that
the prior action did not toll the limitations on Rajapakse’s TILA claim because that
action did not contain a TILA claim. (R & R, ECF #136 at Pg. ID 1116 n.3.)
Rajapakse has not attempted to show that the Magistrate Judge erred in reaching that
conclusion.

                                         7
                                          D

      The Magistrate Judge recommended that the Court dismiss Rajapakse’s Fair

Debt Collection Practices Act (FDCPA) claim on the ground that CAC “is not a debt

collector as defined by the FDCPA.” (R & R, ECF #136 at Pg. ID 1118.)

Rajapakse’s Objections do not respond to, or even mention, the Magistrate Judge’s

analysis of her FDCPA claim. Accordingly, to the extent that the Objections contain

any objections to the Magistrate Judge’s recommendation that the Court dismiss the

FDCPA claim, those objections are OVERRULED.

                                          E

      The Magistrate Judge recommended that the Court dismiss Rajapakse’s

claims under the Fair Credit Reporting Act (FCRA) on the grounds that (1) there

was no private right of action for a violation of at least one of the provisions of the

Act under which Rajapakse brought her claim, (2) the provisions of the Act cited by

Rajapakse did not apply to her allegations that CAC provided inaccurate information

to the Court, and (3) Rajapakse did not plausibly allege CAC violated the pertinent

sections of the Act when it provided purportedly inaccurate information to the credit

reporting agencies. (Objections, ECF #140 at Pg. ID 1118-24.) In the Objections,

Rajapakse does not specifically address the Magistrate Judge’s analysis of her FCRA

claims. Instead, she attempts to make other observations about her claims under the

Act. But her points concerning her claims do not show how the claims are viable



                                          8
notwithstanding the flaws highlighted by the Magistrate Judge. Accordingly, to the

extent that the Objections contain any objections to the Magistrate Judge’s

recommendation that the Court dismiss the FCRA claims, those objections are

OVERRULED.

                                        F

      Finally, the Magistrate Judge recommended that the Court dismiss

Rajapakse’s fraud claim “because she has not pleaded it with any particularity as

required by Federal Rule of Civil Procedure 9(b).” (R & R, ECF #136 at Pg. ID

1124.) Rajapakse’s Objections do not counter or even mention the Magistrate

Judge’s analysis of her fraud claim. Accordingly, to the extent that the Objections

contain any objections to the Magistrate Judge’s recommendation that the Court

dismiss the fraud claim, those objections are OVERRULED.

                                        IV

      For the reasons stated above, this Court OVERRULES Rajapakse’s

Objections (ECF #140), ADOPTS the Magistrate Judge’s recommended disposition

(ECF #136 at Pg. ID 1126), GRANTS Defendants’ motion to dismiss (ECF #123),

and DISMISSES Rajapakse’s First Amended Complaint (ECF #41) with prejudice.

Having dismissed the First Amended Complaint, the Court DENIES AS MOOT all

of Rajapakse’s remaining motions (ECF ##119, 127, 129, 134,139).




                                        9
                                          V

      Finally, the Court CERTIFIES that an appeal of this order cannot be taken in

good faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3)(A). Rajapakse has

not even attempted to rebut the Magistrate Judge’s determination that all of her

claims fail as a matter of law. Instead, she has devoted much of her efforts in this

case to lobbing baseless attacks on the ethics and impartiality of the Magistrate Judge

– attacks much like those she has made against several other federal judicial officers.

This action should end now.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: February 27, 2019                UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 27, 2019, by electronic means and/or
ordinary mail.

                                        s/Holly A. Monda
                                        Case Manager
                                        (810) 341-9764




                                          10
